DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 depends from claim 7 and does not contain any limitation that further limits or defines claim 7. The preamble contains "An on-board power system," but this has not been given patentable weight. When reading the preamble in the context of the entire claim, the recitation “an on-board power system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirafzal et al. (US 2008/0080106 A1).
In regards to claim 1, Mirafzal discloses, in figure 1, a DC filter device (12), comprising: a first filter device connection (input of 38); a second filter device connection (input of 40); a third filter device connection (output of 38); a fourth filter device connection (output of 40); a coil core (Fig. 2; #64); at least one first coil (32) arranged on the coil core (Par 0030), the at least one first coil (32) being connected in between the first filter device connection (input of 38) and the third filter device connection (output of 38); at least one second coil (34) arranged on the coil core (Par 0030), the at least one second coil (34) being connected in between the second filter device connection (input of 40) and the fourth filter device connection (output of 40); and a third coil (36) arranged on the coil core (Par 0030), the third coil (36) having a first coil connection (Z1) and a second coil connection (Z2; See Fig. 1), wherein the first coil connection (Z1) and the second coil connection (Z2) are connected to one another via a circuit device (22), which circuit device has a resistor (RD; Par 0023).
In regards to claim 5, Mirafzal discloses, in figure 1, the DC filter device of claim 1, wherein the third filter device connection (output of 38) and the fourth filter device connection (output of 40) are each connected to a protective earth connection (ground; Par 0029) via an associated capacitor (capacitor C; Par 0030).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mirafzal et al. (US 2008/0080106 A1) in view of Zolomy et al. (US 2019/0165754 A1).
In regards to claim 2, Mirafzal disclose the DC filter device of claim 1, but does not disclose wherein the resistor comprises an SMD component.
However, Zolomy discloses, in figure 8, wherein the resistor (R3) comprises an SMD component (Par 0089).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mirafzal to incorporate the teachings of Zolomy by including wherein the resistor comprises an SMD component in order to reduce or minimize the tuning sensitivity of conventional matching circuits, while still providing the desired. impedance transformation (Zolomy; Par 0048).
In regards to claim 3, Mirafzal in view of Zolomy discloses the DC filter device of claim 1. Zolomy further discloses, in figure 8, wherein the circuit device (22 as discussed in Mirafzal) has a fourth coil (L) that is connected in series with the resistor (R3; Par 0088-0089).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mirafzal to incorporate the teachings of Zolomy by including wherein the circuit device has a fourth coil that is connected in series with the resistor in order to reduce or minimize the tuning sensitivity of conventional matching circuits, while still providing the desired. impedance transformation (Zolomy; Par 0048).
In regards to claim 4, Mirafzal in view of Zolomy discloses the DC filter device of claim 3. Zolomy further discloses, in figure 8, wherein the fourth coil (L) comprises an SMD component (Par 0088-0089).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mirafzal to incorporate the teachings of Zolomy by including wherein the fourth coil comprises an SMD component in order to reduce or minimize the tuning sensitivity of conventional matching circuits, while still providing the desired. impedance transformation (Zolomy; Par 0048).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mirafzal et al. (US 2008/0080106 A1) in view of Thom et al. (US 2010/0157552 A1).
In regards to claim 6, Mirafzal disclose the DC filter device of claim 1, but does not disclose wherein at least two first coils are arranged on the coil core and connected in between the first filter device connection and the third filter device connection, and wherein at least two second coils are arranged on the coil core and connected in between the second filter device connection and the fourth filter device connection.
However, Thom discloses, in figure 2, wherein at least two first coils (211a, 212a) are arranged on the coil core (64 as discussed in Mirafzal) and connected in between the first filter device connection (input of 38 as discussed in Mirafzal) and the third filter device connection (output of 38 as discussed in Mirafzal), and wherein at least two second coils (211b, 212b) are arranged on the coil core (64 as discussed in Mirafzal) and connected in between the second filter device connection (input of 40 as discussed in Mirafzal) and the fourth filter device connection (output of 40 as discussed in Mirafzal).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mirafzal to incorporate the teachings of Thom by including wherein at least two first coils are arranged on the coil core and connected in between the first filter device connection and the third filter device connection, and wherein at least two second coils are arranged on the coil core and connected in between the second filter device connection and the fourth filter device connection in order to ensure substantially similar high frequency dissipation in both signal paths (Thom; Par 0116).
 Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mirafzal et al. (US 2008/0080106 A1) in view of Shitabo et al. (US 2015/0145446 A1).
In regards to claim 7, Mirafzal discloses, in figure 1, the DC filter device of claim 1, An arrangement (Fig. 1), comprising: an AC filter device (2 as taught in Shitabo); an AC-to-DC converter (16); wherein the AC filter device (2 as taught in Shitabo) is provided on an AC side of the AC-to-DC converter (16) and, wherein the DC filter device (12) is arranged on a DC side of the AC-to-DC converter (16; Par 0019-0020), but does not disclose an AC filter device. 
However, Shitabo discloses, in figure 1, an AC filter device (2; Par 0024-0025).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mirafzal to incorporate the teachings of Shitabo by including an AC filter device in order to remove the noise included in the first AC voltage S11 supplied from an AC voltage source 11.
In regards to claim 12, Mirafzal in view of Shitabo disclose an on-board power system, comprising: the arrangement of claim 7 (see the rejection of claim 7 above).
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEX W LAM/Examiner, Art Unit 2842             
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842